Campbell, C. J.,
delivered the opinion of the court.
The right of action for damages for killing a husband given by the statute of Tennessee may be asserted in the courts of this State, because of the coincidence of the statutes of the two States on this point, and, independently of this, because a right of action created by the statute of another State, of a transitory nature, may be enforced here, when it does not conflict with the public policy of this State to permit its enforcement, and our statute is evidence that our policy is favorable to such rights of action instead of beins- inimical to them. *984Dennick v. Railroad Co., 103 U. S. 11; N. & C. Railroad Co. v. Spayberry, 8 Baxt. 341; The Selma, etc., R. R. Co. v. Lacey, 49 Ga. 106 ; Leonard v. Columbia, 84 N. Y. 48.
The right of the appellee is determinable by the law of Tennessee, in which State the killing of her husband occurred.
The view that no recovery could be had here, except for a result traceable to an omission of duty in Mississippi is unfounded. Physical force proceeding from this State and inflicting injury in another State might give rise to an action in either State, and vice versa; but the omission of some duty in Mississippi cannot transfer a consequence of it manifested physically in another State to Mississippi. The cases of injuries commenced in one jurisdiction and completed in another illustrate our view on this subject.
The true view is that the legal entity called the corporation is omnipresent on its railroad, and the presence or absence of negligence with respect to an occurrence at any point of the line is not to be resolved by the place at which any officer or employee was stationed for duty. The question is as to duty operating effectually at the place where its alleged failure caused harm to result. The locality of the collision was in Tennessee. It was there, if anywhere, that the company was remiss in duty, for there is where its proper caution should have been used.
The Circuit Court did right, on the first trial, in excluding all the evidence for the plaintiff, and instructing the jury to find for defendant. The evidence was insufficient to support a verdict for the plaintiff. The court might properly have permited the plaintiff to amend her declaration, as proposed, and we will consider the case as if the amendment had been made. Even with the declaration amended the evidence was not sufficient to entitle the plaintiff to any recovery. It would have been useless to permit a verdict to be rendered for the plaintiff, to be at once set aside. Where the facts are disputed, or the just inferences from conceded facts are doubtful, “ depending upon *985the general knowledge and experience of men, it is the judgment and experience of the jury, and not of the judge which is to be appealed to.” Miss. C. R. R. Co., v. Mason, 51 Miss. 234. But that is true only of such a presentation as is sufficient to prevent the disturbance of a verdict on it, when rendered. Where it is plain that the court should not permit a verdict to stand on the state of facts in evidence, assuming the truth of the testimony and giving full force to every just inference from it, it is folly to wait for a verdict and the court should anticipate its ultimate action, and exclude the evidence, or instruct the jury as to its insufficiency. It is only in cases free from doubt that this power should be exercised, but in these the court should not shrink from its duty.
The Circuit Court erred in depriving defendant of the verdict to which it was clearly entitled, and which it had obtained, and it matters not on what view of the law the verdict was set aside, if it was right on the case as first made by the plaintiff, and as it would have been with the amendment of her declaration offered by her. We have considered the case as first made and as varied by the amendment to conform the pleadings to the evidence, and giving the appellee the full benefit of the state of case made by her evidence and her amended declaration, the verdict for the defendant oil the first trial was the proper result of it.
The husband of the appellee was killed by the culpable act of his fellow-employee, who was in control of the colliding train, and who disobeyed an order, the import of which was unmistakable, and which he understood, and obedience to which would have avoided the possibility of the collision. For this the appellee is not entitled to recover of the appellant. Her husband by virtue of his employment took the risk of all such accidents. The fact that he was in service off of that-part of the road on which his constant service was rendered, makes no difference. He was in the habit of rendering the service in which he was killed. He was still an engineer of *986the company in chai’ge of one of the loconiotives, and engaged in a duty incident to his employment, and tlje place made no change in his position, duties or rights, and none as to the liability of his employer to him.
Assuming the law of Tennessee to be that for any negligence of the train dispatcher, at Water Valley, contributing to the death of Doyle a recovery could be had, it is clear that there was no such negligence, for this person had done all that was necessary to insure the safety of Doyle from the train which caused his death. The conductor and engineer of train No. 6 (which caused Doyle’s death), had been instructed to get orders at Grand Junction, where Doyle was instructed to pass No. 6 and obedience required the delay of No. 6 at Grand Junction, until orders were received there. Had this been done the collision would not have occurred. The command, “ Get orders at Grand Junction,” plainly required delay at that point for orders, and if, on arrival, there, no orders were there, the obvious duty of those in charge of No. 6 was to report to the train dispatcher as being there, and they should not have departed until freed from the command to get orders there. This was well understood by them, and could not have been understood differently. It is plainly to be seen now, that it would have been better for the train dispatcher to have informed those in chai’ge of No. 6 that the pay train would pass them at Grand Junction.
It is not admissible now to try the sufficiency of the order given by the train dispatcher by the, lamentable result of xts disobedience by those in charge of train No. 5.
Post hoc, ergo propter hoc is not legitimate argument. There is not room for difference of opinion as to the sufficiency of the order given to No. 6 to have prevented the collision, if it had been regarded. That form of order was in frequent use on the road, and was well understood, and but for it having been disobeyed would have insured the safety of Doyle. Its disobedience could not be anticipated, and no blame can be imputed, except to those in charge of No. 6, who were the *987slayers of Doyle, who died in the performance of his duty. Our sympathies are deeply stirred in behalf of his widow, the appellee, but duty demands obedience to the dictates of judgment and not compassion.
The judgment of the Circuit Court on the second trial is reversed, the verdict on which it was rendered is set aside, and the judgment setting aside the first verdict is reversed, and that verdict established, and judgment given on it for the appellant.